--------------------------------------------------------------------------------

 
Exhibit 10.15

PTC-3
 
12-19-06
 
SECOND AMENDMENT TO AMENDED AND RESTATED
REVOLVING AND TERM LOAN AGREEMENT
 
THIS SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING AND TERM LOAN AGREEMENT
(the "Second Amendment"), dated and effective as of December 22, 2006, is made
and entered into by and between BROWN & BROWN, INC., a Florida corporation (the
"Borrower"), and SUNTRUST BANK, a Georgia corporation (the "Lender").
 
WITNESSETH:
 
WHEREAS, on or about January 3, 2001, the Borrower and the Lender entered into
that certain Amended and Restated Revolving and Term Loan Agreement (the
"Initial Term Loan Agreement") providing for a term loan all as provided in the
Initial Term Loan Agreement; and
 
WHEREAS, on or about July 15, 2004, the Borrower and the Lender amended the
Initial Term Loan Agreement by virtue of that certain First Amendment To Amended
And Restated Revolving And Term Loan Agreement (the “First Amendment”) dated
July 15, 2004. Hereafter, the term “Initial Term Loan Agreement” includes the
First Amendment; and
 
WHEREAS, the Initial Term Loan Agreement in Section 8.1 of the Initial Term Loan
Agreement contains various restrictions on the ability of the Borrower to incur
other debt; and
 
WHEREAS, the Borrower desires to incur additional unsecured indebtedness up to
the principal amount of $200,000,000 through the issuance of promissory notes to
one or more investors (the “2006 Note Offering”); and
 
WHEREAS, the Borrower and the Lender wish to amend the Initial Term Loan
Agreement so as to permit, among other matters, (i) the elimination of certain
restrictions on unsecured indebtedness by the Borrower, (ii) the 2006 Note
Purchase Agreement, and (iii) the modification of the terms of the Initial Term
Loan Agreement in accordance with the terms and conditions of this Second
Amendment.
 
NOW, THEREFORE, in consideration of the mutual covenants made herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
 
1.    Definitions. Unless defined in this Second Amendment, capitalized terms
contained herein shall have the meaning set forth in the Initial Term Loan
Agreement.
 
2.    New Definitions. The following definitions are added to Article I of the
Initial Term Loan Agreement:
 
"2006 Note Offering" shall mean one or more transactions by which the Borrower
has incurred or may in the future incur Indebtedness up to the maximum principal
amount of $200,000,000, all pursuant to the 2006 Note Purchase Agreement.
 
"2006 Note Purchase Agreement" shall mean that certain Note Purchase Agreement
between the Borrower and the Purchasers party thereto and dated December 22,
2006 by which the Borrower has issued Series C Notes (as defined therein) and
pursuant to which the Borrower may issue from time to time Fixed Rate Shelf
Notes and Floating Rate Shelf Notes (as defined therein), as the same may be
amended or modified from time to time.
 

1

--------------------------------------------------------------------------------





 
3.    Amendment to Initial Term Loan Agreement. The Initial Term Loan Agreement
is hereby amended as follows:
 
(a)    Section 8.1 captioned "Indebtedness" is hereby amended in its entirety to
read as follows:
 
Section 8.1 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, other than:
 
(a)    Indebtedness under this Agreement;
 
(b)    Indebtedness outstanding on the date hereof or pursuant to lines of
credit in effect on the date hereof and described on Schedule 8.1(b), together
with all extensions, renewals and refinancings thereof; provided, however, any
such extensions, renewals and refinancings shall not, without the written
consent of the Lender, increase any such Indebtedness or modify the terms of
said Indebtedness on terms less favorable to the maker or obligor;
 
(c)    Purchase money indebtedness to the extent secured by a Lien permitted by
Section 8.2(b) provided such purchase money indebtedness does not exceed
$5,000,000;
 
(d)    Unsecured current liabilities (other than liabilities for borrowed money
or liabilities evidenced by promissory notes, bonds or similar instruments)
incurred in the ordinary course of business (whether now outstanding or
hereafter arising or incurred) and either (i) not more than thirty (30) days
past due, or (ii) being disputed in good faith by appropriate proceedings with
reserves for such disputed liability maintained in conformity with GAAP and
Indebtedness in the nature of contingent repayment obligations arising in the
ordinary and normal course of business with respect to-deposits and down
payments;
 
(e)    The Intercompany Loans described on Schedule 6.22 and any other loans
between Consolidated Companies not exceeding individually at any time the amount
of $500,000 and in the aggregate at any time the amount of $1,000,000 (excluding
Intercompany Loans listed on Schedule 6.22) provided that no loan or other
extension of credit may be made by a Guarantor to another Consolidated Company
that is not a Guarantor hereunder unless otherwise agreed in writing by the
Lender;
 
(f)    Unsecured, Subordinated Debt, not to exceed an aggregate amount of
$25,000,000, and other Subordinated Debt in form and substance acceptable to the
Lender and evidenced by its written consent thereto;
 
(g)    Unsecured Indebtedness without any limitation of amount provided that the
maturity of said Indebtedness is longer than the maturity of the Facility; and
 
(h)    Unsecured Indebtedness due under the 2004 Note Offering not to exceed at
any time the aggregate amount of $200,000,000 and unsecured Indebtedness due
under the 2006 Note Offering not to exceed at any time the aggregate amount of
$200,000,000.
 
(b)    Section 8.8 of the Initial Term Loan Agreement captioned “Optional
Prepayments” is hereby amended in its entirety to read as follows:
 

2

--------------------------------------------------------------------------------





 
Section 8.8 Optional Prepayments. Make any payment in violation of the
subordination provisions of any Subordinated Debt.
 
(c)    Section 8.11 of the Initial Term Loan Agreement captioned “Additional
Negative Pledges” is hereby deleted in its entirety.
 
(d)    Section 8.12 of the Initial Term Loan Agreement captioned “Limitation on
Payment Restrictions Affecting Consolidated Companies” is hereby amended in its
entirety to read as follows:
 
Section 8.12 Limitation on Payment Restrictions Affecting Consolidated
Companies. Create or otherwise cause or suffer to exist or become effective, any
consensual encumbrance or restriction on the ability of any Consolidated Company
to (a) pay dividends or make any other distributions on such Consolidated
Company’s stock, or (b) pay any indebtedness owed to Borrower or any other
Consolidated Company, except in each case any consensual encumbrance or
restriction existing under the Credit Documents, or as are contained in the
documentation of the SunTrust Term Loan, the 2004 Note Purchase Agreement, the
2006 Note Purchase Agreement, or Indebtedness described in Section 8.1(g)
hereof.
 
(e)    Section 8.17 of the Initial Term Loan Agreement captioned “Guaranties” is
hereby amended in its entirety to read as follows:
 
Section 8.17 Guaranties. Without the prior written consent of the Lender, extend
or execute any Guaranty other than (a) endorsements of instruments for deposit
or collection in the ordinary and normal course of business, (b) Guaranties
acceptable in writing to the Lender, and (c) Guaranties for obligations of any
Consolidated Subsidiary, provided, however, said Guaranteed Indebtedness under
this subparagraph (c) will not exceed the aggregate amount of $10,000,000
without the prior written consent of the Lender, and (d) Guaranties of
Subsidiaries in connection with the SunTrust Term Loan, the 2004 Note Purchase
Agreement, the 2006 Note Purchase Agreement, or Indebtedness described in
Section 8.1(g) hereof.
 
(f)    Section 8.18 of the Initial Term Loan Agreement captioned “Changes in
Debt Instruments” is hereby deleted in its entirety.
 
4.    Guaranties. The Lender acknowledges that it is considering a request from
the Borrower to eliminate the requirement for Guarantors under the Facility, and
in connection therewith the Lender agrees to waive compliance with the
requirements of Section 6.25 and 7.10 of the Initial Term Loan Agreement until
January 30, 2007.
 
5.    Ratification. Except as modified by this Second Amendment, the parties do
hereby confirm and ratify the Initial Term Loan Agreement. Hereafter, the term
“Term Loan Agreement” means and includes this Second Amendment.
 
Signature Page Follows
 

3

--------------------------------------------------------------------------------



SIGNATURE PAGE TO SECOND AMENDMENT
 
IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Amended and Restated Revolving and Term Loan Agreement to be duly executed and
delivered by their duly authorized officers as of the day and year first above
written.
 
 
 
 
 
 
Address for Notices:
 
220 South Ridgewood Avenue
Daytona Beach, Florida 23115-2412
Attention: Cory T. Walker
Telephone No.: (386) 239-7250
Telecopy No.: (386) 239-7252
 
BORROWER:
 
BROWN & BROWN, INC.
 
 
By:  /s/ Cory T. Walker                                 
Cory T. Walker, Senior Vice President,
Treasurer and Chief Financial Officer
 
 
 
 
     
With a copy to:
 
Laurel L. Grammig
General Counsel
BROWN & BROWN, INC.
3101 West Martin Luther King Jr. Boulevard
Suite 400
Tampa, Florida 33607
Telephone No.: (813) 222-4182
Telecopy No.: (813) 222-4464
         
 
 
 
 
 
 
Address for Notices:
 
SunTrust Bank
Mail Code FL-Orlando-1106
200 South Orange Avenue
Tower 10
Orlando, FL 32801
Telephone: (407) 237-4636
Telecopy: (407) 237-4076
 
LENDER:
 
SUNTRUST BANK
 
 
 
By:  /s/ Sarah Hudson Anderson                 
Sarah Hudson Anderson, Vice President


 
 
 
 
 
 
4